RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3749-18T4

DEIRDRE M. CORPORAN,

         Plaintiff-Appellant,

v.

ANDREW J. VINAS, JR.,

     Defendant-Respondent.
________________________

                   Submitted May 26, 2020 – Decided July 2, 2020

                   Before Judges Fasciale and Rothstadt.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Hudson County,
                   Docket No. FD-09-0825-17.

                   Corinne M. Mullen, attorney for appellant.

                   Respondent has not filed a brief.

PER CURIAM

         In this custody and parenting time dispute, plaintiff Deirdre M. Corporan

appeals from the Family Part's March 22, 2019 order establishing joint legal
custody and an "alternating residential custody" arrangement between her and

defendant, Andrew J. Vinas, Jr., which involved their two young children, a son

born in 2015 and a daughter born in 2017. The court entered the order after

conducting a plenary hearing and issuing an oral decision that was placed on the

record on the same date it entered the order.

      On appeal, plaintiff raises two issues: "The trial court improperly ordered

an alternating week custody arrangement" as there was no home inspection or

drug testing completed before the order's entry; and we should remand this

matter "for determinations as to child support and other financial iss ues." We

affirm because we conclude that the trial court did not abuse its discretion in

establishing the challenged custodial arrangement, and, although the financial

issues that were raised were not addressed by the trial court, they were the

subject of a subsequent order that is not under appeal.

      The matter was brought before the trial court through a motion filed on

October 30, 2018, by defendant seeking "primary custody of [the] children . . .

[and] joint custody and shared parenting." The application included a proposed

vacation, holiday, and life event schedule, and noted that "[a]s a couple [the

parties] have always lived together with the children, and [defendant] would like

[their] children to have equal time with both of [them] as parents." In addition,


                                                                        A-3749-18T4
                                        2
defendant made a request to claim both children as dependents for 2018 tax

purposes, and thereafter, the parties should claim one child each year.

        On November 1, 2018, plaintiff responded with a motion that for technical

reasons was not filed by the court.1 Evidently, in that motion, plaintiff raised

issues about defendant's alleged substance abuse, his criminal record, and his

probation. In addition, she allegedly expressed concern about an incident in

defendant's mother's home with his brother-in-law, who overdosed and later

died.

        Defendant responded to plaintiff's unfiled motion with a certification in

which he set forth the history of the parties' relationship and the birth of their

children.    He explained that due to a decline in their previous romantic

relationship, by "May 2018, [they] were roommates co-parenting." By June

2018, defendant left the residence and moved in with his mother, and from that

point, "the children were with [him] two or three nights a week and every other

weekend." Moreover, his mother provided daycare service for the children when

plaintiff went to work.




1
  We have not been provided with a copy of that motion or its supporting
certification.
                                                                          A-3749-18T4
                                        3
      According to defendant, that arrangement was successfully maintained

until October 2018, when the parties got into a dispute over defendant taking the

children pumpkin picking in the presence of his girlfriend.            Defendant

summarized the children's custody status by stating "[s]ince birth, [the] children

have always lived with both of [them] under the same roof . . . [and t]hereafter,

[they] shared custody up until October 2018."

      Addressing plaintiff's allegations about his history of drug addiction and

being on probation, defendant noted that his status was not previously a concern

to plaintiff as she left the children with him when she went on vacation for six

days as recently as September 2018 and allowed defendant to be the "primary

caretaker of [the] children." Defendant explained that in 2015, he voluntarily

entered into an outpatient program to address an addiction to opioids, which he

was prescribed for a back injury. Defendant stated that he was subsequently

treated and had "been successful with being clean." Addressing his criminal

conviction, he explained that in 2017 he pled guilty to a theft from his employer,

he was sentenced to two years of probation with fines, and he reported to

probation monthly. His probation was scheduled to be completed by April 2019.

Defendant also provided a description of the circumstances surrounding his

brother-in-law's death, which included that the brother-in-law collapsed at his


                                                                         A-3749-18T4
                                        4
parents' house and later died at a hospital due to his "mismanagement of

prescribed medication."

      Plaintiff then filed an "application for modification of court order,"

seeking an increase in child support. She explained that the increase was

necessary because she had "given birth to a second child . . . [and a] prior child

support order was terminated" in April 2017. 2

      In support of that application, in addition to a case information statement

and supporting financial documents, plaintiff filed a certification alleging

defendant had "a long-standing heroin addiction for which he ha[d] been treated"

but still gave her "concern."    She also relied upon the incident involving

defendant's brother-in-law and raised the issue of defendant's probation, alleging

that a probation officer told her that defendant had "recently violated his

probation."

      In her certification, plaintiff also noted that she enrolled her children in

daycare, in lieu of defendant's mother taking care of the children, and she was


2
  Evidently, there was never an order establishing custody or parenting time,
but plaintiff earlier obtained an order by default for child support. However,
defendant only became aware of that child support obligation when his
paychecks were wage garnished, as all notices relating to that motion were
improperly mailed to defendant's father's house. Once child support was wage
garnished, the parties went to court, and plaintiff requested the termination of
child support as the two were living together.
                                                                         A-3749-18T4
                                        5
seeking contribution to the "cost as part of child support." Plaintiff explained

that she did "not want [her] children present in the home of [defendant], which

[was] unsafe. [She did] not want [her] children being watched by his mother as

she [did] not provide any educational teachings and also babys[at] another child

who[ was] under the age of [four]."

      Turning to statements made by defendant in his certification, plaintiff

denied ever being told by defendant that he was addicted to heroin and only that

he smoked marijuana. As to the issue with his employer, plaintiff indicated that

after defendant "was fired for stealing money," he pretended that he still had a

job even though he was really "on a drug binge." Plaintiff claimed he then

"disappeared," although he was "later . . . found at a drug rehabilitation" center.

      Significantly, plaintiff denied that they ever shared the children's custody.

She claimed they followed a different parenting time arrangement after

defendant left the residence. Plaintiff also alleged the children did not have

adequate sleeping or living arrangements in defendant's mother's home and the

house was crowded with other people who were also living there.                She

summarized that defendant should not have joint custody because "1) [there was]

heroin use in the home; 2) [there was] domestic violence in the home [between

defendant's sister and others]; 3) [defendant] frequent[ly] relapse[d] into heroin


                                                                          A-3749-18T4
                                        6
use; [and] 4) [there was] no adequate bedroom or setting for [the] children in

[the] home." For those reasons, plaintiff was concerned that her children may

be in danger. She sought supervised visitation and drug testing, the entry of an

order establishing a new child support amount, and an order directing defendant

to bring current the amount he owed in arrears.

      In response to the parties' motions, the court entered an order scheduling

a plenary hearing, and, during the interim, granted supervised visitation for

defendant.   Prior to the hearing, supervised visitation reports were issued

indicating that the sessions were all successful and appropriate without incident.

      At the plenary hearing, the parties were the only witnesses. Before taking

testimony, defendant advised the court he was moving into a new residence.

Plaintiff's counsel requested that a home study report be ordered, which the court

denied. During their testimony, both parties essentially testified to the facts

stated in their respective certifications. In addition, defendant admitted th at his

addiction to opioids resulted in him also being addicted to heroin. However,

after receiving treatment for his addiction, defendant never relapsed. Further,

plaintiff testified that it was her understanding that defendant was not using

heroin, however, because she had no interaction with defendant, she was

unaware of what he did in his spare time. Both parties also made note of isolated


                                                                           A-3749-18T4
                                         7
acts of violence against each other, however, the police were never called, and

no complaints were ever filed. At the conclusion of the testimony, the court

ordered both parties to submit proposed visitation schedules.

      On March 22, 2019, the court placed its findings on the record. In its oral

decision, the court made findings of fact about the history of the parties'

relationship and their children.      Addressing plaintiff's allegations about

defendant's drug abuse, the court found that defendant admitted to having a

substance abuse problem for which he received treatment at a program where

plaintiff, at one time, had been working. The court also found that plaintiff

"overstated the nature of the treatment," claiming it was inpatient when it was

outpatient, and further finding that there was no proof that defendant ever tested

positive while on probation since his 2017 conviction. Significantly, the court

found that plaintiff's concern about defendant's substance abuse history was not

only unsupported by the evidence but was belied by the fact that she left the

children in his care when she went on vacation.

      Addressing the statutory factors under N.J.S.A. 9:2-4, the court reviewed

each of them and concluded they were "in balance." However, the court found

that the one factor that was perhaps not in balance was the parties' ability to




                                                                         A-3749-18T4
                                        8
cooperate.   Nevertheless, the court found, "[o]n the whole," the factors

supported an award of "joint legal custody."

      In determining parenting time, the court observed that defendant's

proposed schedule provided "essentially equal amounts of time, which [was]

what had been occurring before the disruption of that schedule," and it was "in

the children's best interest[s]." The court directed that the parties would have

joint legal custody and shared "residential custody on alternating weeks." The

court did not address issues relating to support or daycare expenses and told the

parties to file motions addressing those issues as necessary.

      On May 2, 2019, the court entered an order establishing child support to

be paid by defendant in the amount of $112 per week, effective April 8, 2019,

making it payable through probation, and fixing the arrears in the amount of

$2,866.98. The order noted that it was entered in response to defendant's motion

to reduce support based on the new custodial arrangement effective March 22,

2019. Upon the recommendation of a court hearing officer, the court finalized

the order, which was signed by both parties. The next day, plaintiff filed the

present appeal addressing only the March 22, 2019 order.

      On appeal, plaintiff argues that the court granted defendant more time with

the children than he sought in his motion, although she acknowledges that it was


                                                                         A-3749-18T4
                                        9
part of his proposed visitation plan that defendant submitted in accorda nce with

the court's order after the plenary hearing. Plaintiff claims she was "surprise[d

by the] ruling," "she was blindsided," and the ruling deprived her of an adequate

opportunity to prepare the case against the proposed arrangement. She also

contends that awarding shared physical custody was not in the best interests of

the children and that many of the court's findings were not supported by the

evidence. In addition, plaintiff argues that the court failed to address issues

relating to the daycare expenses and tax issues.

      As to defendant's drug addiction and drug testing on probation, plaintiff

claims that the trial court misconstrued the testimony by finding that defendant's

drug test was negative. According to plaintiff, defendant admitted that he was

drug tested while on probation, and in response to a question as to whether he

had ever violated probation he said, "not at this moment, no," which did not

support a finding of negative drug tests. We are not persuaded by any of

plaintiff's contentions.

      Our review of a Family Part court's determination in custody and

parenting time issues is limited. "Family Part judges are frequently called upon

to make difficult and sensitive decisions regarding the safety and well -being of

children."   Hand v. Hand, 391 N.J. Super. 102, 111 (App. Div. 2007).


                                                                         A-3749-18T4
                                       10
"[B]ecause of the family courts' special jurisdiction and expertise in family

matters, [we] . . . accord deference to [the] family court[s'] factfinding." N.J.

Div. of Youth & Family Servs. v. M.C. III, 201 N.J. 328, 343 (2010) (quoting

Cesare v. Cesare, 154 N.J. 394, 413 (1998)); see also Thieme v. Aucoin-Thieme,

227 N.J. 269, 282-83 (2016). "[W]e have 'invest[ed] the family court with broad

discretion because of its specialized knowledge and experience in matters

involving parental relationships and the best interests of children.'" N.J. Div. of

Child Prot. & Permanency v. A.B., 231 N.J. 354, 365 (2017) (second alteration

in original) (quoting N.J. Div. of Youth & Family Servs. v. F.M., 211 N.J. 420,

427 (2012)).

      We generally defer to factual findings made by family courts when such

findings are "supported by adequate, substantial, [and] credible evidence." Ricci

v. Ricci, 448 N.J. Super. 546, 564 (App. Div. 2017) (quoting Spangenberg v.

Kolakowski, 442 N.J. Super. 529, 535 (App. Div. 2015)). "[W]e defer to

[F]amily [P]art judges 'unless they are so wide of the mark that our intervention

is required to avert an injustice.'" A.B., 231 N.J. at 365 (quoting F.M., 211 N.J.

at 427). With this deference, the family courts' findings "will only be disturbed

if they are manifestly unsupported by or inconsistent with the competent,

relevant and reasonably credible evidence." N.H. v. H.H., 418 N.J. Super. 262,


                                                                          A-3749-18T4
                                       11
279 (App. Div. 2011) (quoting Crespo v. Crespo, 395 N.J. Super. 190, 193-94

(App. Div. 2007)).      This is particularly so where the evidence is largely

testimonial and rests on the court's credibility determination. Gnall v. Gnall,

222 N.J. 414, 428 (2015).

      However, "[w]e owe no special deference to the . . . [court's] legal

determinations." Slawinski v. Nicholas, 448 N.J. Super. 25, 32 (App. Div.

2016). We apply "[a] more exacting standard [in] our review of the trial court's

legal conclusions," which we review de novo.            Thieme, 227 N.J. at 283.

"Notwithstanding our general deference to Family Part decisions, we are

compelled to reverse when the court does not apply the governing legal

standards." Slawinski, 448 N.J. Super. at 32 (citation omitted).

      Policy considerations also guide our review. "In custody cases, it is well

settled that the court's primary consideration is the best interests of the children."

Hand, 391 N.J. Super. at 105 (citing Kinsella v. Kinsella, 150 N.J. 276, 317

(1997)).   In making the determination, a "court must focus on the 'safety,

happiness, physical, mental and moral welfare' of the children." Ibid. (quoting

Fantony v. Fantony, 21 N.J. 525, 536 (1956)).           "In issues of custody and

visitation '[t]he question is always what is in the best interests of the children,




                                                                             A-3749-18T4
                                         12
no matter what the parties have agreed to.'" Ibid. (alteration in original) (quoting

P.T. v. M.S., 325 N.J. Super. 193, 215 (App. Div. 1999)).

      Additionally, our legislature has determined "that it is in the public policy

of this State to assure minor children of frequent and continuing contact with

both parents." N.J.S.A. 9:2-4. Further, "it is in the public interest to encourage

parents to share the rights and responsibilities of child rearing in order to effect

this policy." Ibid. "[I]n promoting the child's welfare, the court should strain

every effort to attain for the child the affection of both parents rather than one."

Beck v. Beck, 86 N.J. 480, 485 (1981) (quoting Turney v. Nooney, 5 N.J. Super.

392, 397 (App. Div. 1949)). A custody decision "must foster, not hamper," a

"healthy parent-child relationship" with both parents. Nufrio v. Nufrio, 341 N.J.

Super. 548, 550 (App. Div. 2001).

      In a proceeding concerning the custody of minor children, a court may

award joint custody, sole custody with a provision for "appropriate parenting

time for the noncustodial parent," or another arrangement that "the court may

determine to be in the best interests of the child." N.J.S.A. 9:2-4(a) to (c). When

deciding which option is best for the children, the court must consider the factors

set forth in N.J.S.A. 9:2-4(c). See Sacharow v. Sacharow, 177 N.J. 62, 80 (2003)

("In [custody] cases, the sole benchmark is the best interests of the child.").


                                                                           A-3749-18T4
                                        13
      Although joint legal custody may be preferred in certain cases, as it may

"foster the best interests of the child," Beck, 86 N.J. at 488, "the decision

concerning the type of custody arrangement [is left] to the sound discretion of

the . . . courts," Pascale v. Pascale, 140 N.J. 583, 611 (1995), to which "[w]e

accord 'great deference.'" G.M. v. C.V., 453 N.J. Super. 1, 11 (App. Div. 2018)

(quoting Milne v. Goldenberg, 428 N.J. Super. 184, 197 (App. Div. 2012)).

      "Custody issues are resolved using a best interest[']s analysis that gi ves

weight to the factors set forth in N.J.S.A. 9:2-4(c)." Faucett v. Vasquez, 411

N.J. Super. 108, 118 (App. Div. 2009) (quoting Hand, 391 N.J. Super. at 105).

While "the opinion of the trial judge in child custody matters is given great

weight on appeal," we "must evaluate that opinion by considering the statutory

declared public policy and criteria" implemented by the legislature. Terry v.

Terry, 270 N.J. Super. 105, 118 (App. Div. 1994).

      Applying our deferential standard to the family court's findings here, and

after conducting our de novo review of its legal conclusions, we affirm the

court's order establishing joint legal custody and an alternating parenting time

plan. We conclude the court thoroughly considered all the statutory factors and

explained its factual findings, which were supported by "adequate, substantial




                                                                        A-3749-18T4
                                      14
and credible evidence" in the record. Rova Farms Resort, Inc. v. Inv'rs Ins. Co.

of Am., 65 N.J. 474, 484 (1974).

      Plaintiff's arguments to the contrary are belied by the record, which

included the defendant's motion seeking joint legal custody and a shared

parenting time arrangement, as well as the facts found by the trial court. There

was nothing in the record to indicate that the arrangement was contrary to the

children's best interests. The court conducted an extensive evaluation of the

applicable factors set forth in N.J.S.A. 9:2-4, recognizing the discord between

the parties but still concluding that it was in the children's best interests to have

equal time with both parents. The court rejected plaintiff's unsupported claims

about any possible danger posed by defendant.

      As to the issue of support, including daycare expenses, we note again that

contrary to plaintiff's contention, although the trial court did not address the

issues of support at the conclusion of the hearing, evidently a post hearing

motion was pursued by defendant and a support order was entered, which is not

the subject of this appeal. Therefore, we do not address any claims regarding

that issue.




                                                                            A-3749-18T4
                                        15
      To the extent we have not specifically addressed any of plaintiff's

remaining contentions, we find them to be without sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                     A-3749-18T4
                                      16